Case 1:19-cv-03142-ILG-RLM Document 76 Filed 04/18/19 Page 1 of 1 PagelD #: 1071

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHAIM KAPLAN et al,
Plaintiffs,
Vv.

Case No. 10-cv-00483 (RCL)

CENTRAL BANK OF THE ISLAMIC
REPUBLIC OF IRAN et al.,

Defendants.

Te ee ee ee ee ee ee

 

AMENDED ORDER AND JUDGMENT

For the reasons set forth in plaintiffs’ Unopposed Motion Pursuant to Federal Rule of
Civil Procedure 60(a) to Correct a Mathematical Error in Plaintiff Nechama Kumer’s Judgment
Against Iran, plaintiff's motion is GRANTED. Plaintiff Nechama Kumer is entitled to a
distribution of $1,500,000 in compensatory damages for pain and suffering and $1,000,000 in
compensatory damages for loss of solatium. Thus, plaintiff Nechama Kumer is entitled to a
distribution of $2,500,000 of the total award entered against defendant the Islamic Republic of
Iran.

Itis SO ORDERED.

te
SIGNED this day of April, 2019.

ae Audi

Royce C. Lamberth

United States District Judge
